UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-08599 DWS Equity Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 345 Park Avenue New York, NY10154-0004 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 454-7190 Date of fiscal year end:8/31 Date of reporting period: 5/31/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as of May 31, 2010(Unaudited) DWS Disciplined Market Neutral Fund Shares Value ($) Long Positions 109.3% Common Stocks 97.5% Consumer Discretionary 15.2% Auto Components 1.5% Autoliv, Inc.* (a) Johnson Controls, Inc. (a) Diversified Consumer Services 1.9% Career Education Corp.* (a) DeVry, Inc. (a) Hillenbrand, Inc. Hotels Restaurants & Leisure 1.7% Panera Bread Co. "A"* (a) Starbucks Corp. (a) Household Durables 1.4% Garmin Ltd. (a) Whirlpool Corp. (a) Internet & Catalog Retail 3.7% Amazon.com, Inc.* (a) Expedia, Inc. (a) Liberty Media Corp. - Interactive "A"* (a) Priceline.com, Inc.* (a) Media 2.3% Clear Channel Outdoor Holdings, Inc. "A"* (a) Discovery Communications, Inc. "C"* (a) Liberty Media-Starz "A"* (a) Madison Square Garden, Inc. "A"* (a) New York Times Co. "A"* (a) Multiline Retail 0.3% Big Lots, Inc.* (a) Specialty Retail 2.0% Aeropostale, Inc.* Office Depot, Inc.* (a) Signet Jewelers Ltd.* (a) Williams-Sonoma, Inc. (a) Textiles, Apparel & Luxury Goods 0.4% Coach, Inc. (a) Consumer Staples 8.3% Beverages 0.9% Dr. Pepper Snapple Group, Inc. (a) Food & Staples Retailing 1.0% Whole Foods Market, Inc.* (a) Food Products 3.8% Corn Products International, Inc. (a) Del Monte Foods Co. (a) The Hershey Co. (a) Tyson Foods, Inc. "A" (a) Household Products 0.8% Colgate-Palmolive Co. (a) Personal Products 1.8% Estee Lauder Companies, Inc. "A" (a) Herbalife Ltd. (a) Energy 5.5% Energy Equipment & Services 2.5% Exterran Holdings, Inc.* (a) Oil States International, Inc.* (a) Patterson-UTI Energy, Inc. Rowan Companies, Inc.* (a) Oil, Gas & Consumable Fuels 3.0% Chesapeake Energy Corp. (a) Cimarex Energy Co. (a) Cobalt International Energy, Inc.* (a) Newfield Exploration Co.* (a) Teekay Corp. (a) Financials 16.8% Commercial Banks 7.0% CapitalSource, Inc. (a) Comerica, Inc. (a) Fifth Third Bancorp. (a) Huntington Bancshares, Inc. (a) KeyCorp (a) Marshall & Ilsley Corp. (a) Popular, Inc.* SunTrust Banks, Inc. (a) Zions Bancorp. (a) Consumer Finance 3.4% AmeriCredit Corp.* (a) Capital One Financial Corp. (a) Discover Financial Services (a) SLM Corp.* (a) Diversified Financial Services 1.7% Citigroup, Inc.* (a) Leucadia National Corp.* Insurance 1.6% Allied World Assurance Co. Holdings Ltd. (a) CNA Financial Corp.* (a) Erie Indemnity Co. "A" Genworth Financial, Inc. "A"* XL Capital Ltd. "A" (a) Real Estate Investment Trusts 2.7% Hospitality Properties Trust (REIT) (a) HRPT Properties Trust (REIT) (a) Piedmont Office Realty Trust, Inc. "A" (REIT) Rayonier, Inc. (REIT) Real Estate Management & Development 0.4% Jones Lang LaSalle, Inc. (a) Health Care 10.9% Biotechnology 0.2% Talecris Biotherapeutics Holdings Corp.* (a) Health Care Equipment & Supplies 2.0% Hill-Rom Holdings, Inc. (a) Hologic, Inc.* (a) Intuitive Surgical, Inc.* (a) Health Care Providers & Services 6.5% AmerisourceBergen Corp. (a) Cardinal Health, Inc. (a) Coventry Health Care, Inc.* (a) Health Net, Inc.* Humana, Inc.* (a) McKesson Corp. (a) UnitedHealth Group, Inc. (a) Universal Health Services, Inc. "B" (a) Life Sciences Tools & Services 0.8% Waters Corp.* (a) Pharmaceuticals 1.4% Endo Pharmaceuticals Holdings, Inc.* Perrigo Co. (a) Industrials 10.9% Airlines 2.0% AMR Corp.* (a) Copa Holdings SA "A" (a) Delta Air Lines, Inc.* (a) Building Products 1.0% Armstrong World Industries, Inc.* (a) Owens Corning, Inc.* (a) Construction & Engineering 0.9% Shaw Group, Inc.* (a) Electrical Equipment 1.3% A123 Systems, Inc.* (a) Rockwell Automation, Inc. (a) Industrial Conglomerates 1.8% 3M Co. (a) Carlisle Companies, Inc. (a) Machinery 2.1% Oshkosh Corp.* (a) Timken Co. (a) Trinity Industries, Inc. (a) Road & Rail 1.8% Hertz Global Holdings, Inc.* (a) Ryder System, Inc. (a) Information Technology 17.7% Communications Equipment 1.4% EchoStar Corp. "A"* (a) JDS Uniphase Corp.* (a) Tellabs, Inc. Computers & Peripherals 4.6% Lexmark International, Inc. "A"* (a) SanDisk Corp.* (a) Seagate Technology* (a) Teradata Corp.* (a) Western Digital Corp.* (a) Electronic Equipment, Instruments & Components 2.2% Arrow Electronics, Inc.* (a) Tech Data Corp.* (a) Vishay Intertechnology, Inc.* (a) Internet Software & Services 3.6% Akamai Technologies, Inc.* (a) AOL, Inc.* (a) Google, Inc. "A"* (a) IAC/InterActiveCorp.* (a) IT Services 2.2% Computer Sciences Corp.* (a) Hewitt Associates, Inc. "A"* (a) MasterCard, Inc. "A" (a) Semiconductors & Semiconductor Equipment 2.0% Advanced Micro Devices, Inc.* (a) Micron Technology, Inc.* (a) Software 1.7% Microsoft Corp. (a) VMware, Inc. "A"* (a) Materials 7.6% Chemicals 4.0% Ashland, Inc. (a) Cabot Corp. (a) CF Industries Holdings, Inc. Cytec Industries, Inc. (a) Lubrizol Corp. (a) Metals & Mining 2.9% Cliffs Natural Resources, Inc. (a) Titanium Metals Corp.* (a) Walter Energy, Inc. (a) Paper & Forest Products 0.7% MeadWestvaco Corp. (a) Telecommunication Services 3.2% Diversified Telecommunication Services 0.7% Qwest Communications International, Inc. (a) Wireless Telecommunication Services 2.5% Sprint Nextel Corp.* (a) Telephone & Data Systems, Inc. (a) United States Cellular Corp.* (a) Utilities 1.4% Independent Power Producers & Energy Traders Constellation Energy Group, Inc. (a) NRG Energy, Inc.* (a) Total Common Stocks (Cost $270,614,992) Cash Equivalents 11.8% Central Cash Management Fund, 0.22% (b) (Cost $35,556,002) % of Net Assets Value ($) Total Long Positions (Cost $306,170,994) † Other Assets and Liabilities, Net Securities Sold Short Net Assets † The cost for federal income tax purposes was $310,522,832. At May 31, 2010, net unrealized appreciation for all securities based on tax cost was $18,263,101. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $31,459,684 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $13,196,583. Shares Value ($) Common Stocks Sold Short 96.8% Consumer Discretionary 13.9% Auto Components 0.9% BorgWarner, Inc. Automobiles 0.5% Thor Industries, Inc. Distributors 0.5% LKQ Corp. Hotels Restaurants & Leisure 5.6% Burger King Holdings, Inc. Carnival Corp. (Units) International Game Technology Las Vegas Sands Corp. MGM MIRAGE Penn National Gaming, Inc. Wendy's/Arby's Group, Inc. "A" WMS Industries, Inc. Household Durables 2.8% KB HOME Lennar Corp. "A" Newell Rubbermaid, Inc. Stanley Black & Decker, Inc. Media 1.9% Cablevision Systems Corp. (New York Group) "A" Meredith Corp. Walt Disney Co. Specialty Retail 1.7% American Eagle Outfitters, Inc. CarMax, Inc. O'Reilly Automotive, Inc. Consumer Staples 7.3% Beverages 1.5% Central European Distribution Corp. PepsiCo, Inc. Food & Staples Retailing 1.2% Costco Wholesale Corp. Walgreen Co. Food Products 2.7% Flowers Foods, Inc. Green Mountain Coffee Roasters, Inc. Kraft Foods, Inc. "A" McCormick & Co., Inc. Household Products 0.8% Clorox Co. Personal Products 0.6% Avon Products, Inc. Tobacco 0.5% Altria Group, Inc. Energy 6.8% Energy Equipment & Services 0.3% Dresser-Rand Group, Inc. Oil, Gas & Consumable Fuels 6.5% Alpha Natural Resources, Inc. Comstock Resources, Inc. Denbury Resources, Inc. EOG Resources, Inc. EXCO Resources, Inc. Holly Corp. Noble Energy, Inc. Petrohawk Energy Corp. Range Resources Corp. Financials 20.3% Capital Markets 6.3% Charles Schwab Corp. Eaton Vance Corp. Federated Investors, Inc. "B" Janus Capital Group, Inc. Northern Trust Corp. State Street Corp. TD Ameritrade Holding Corp. Waddell & Reed Financial, Inc. "A" Commercial Banks 3.5% BancorpSouth, Inc. Bank of Hawaii Corp. First Horizon National Corp. TCF Financial Corp. Wilmington Trust Corp. Diversified Financial Services 0.3% Moody's Corp. Insurance 2.6% Aflac, Inc. Allstate Corp. Torchmark Corp. Real Estate Investment Trusts 5.0% Apartment Investment & Management Co. "A" (REIT) AvalonBay Communities, Inc. (REIT) Boston Properties, Inc. (REIT) ProLogis (REIT) Regency Centers Corp. (REIT) Simon Property Group, Inc. (REIT) Real Estate Management & Development 1.0% The St. Joe Co. Thrifts & Mortgage Finance 1.6% Hudson City Bancorp., Inc. People's United Financial, Inc. Health Care 8.2% Biotechnology 0.2% Amylin Pharmaceuticals, Inc. Health Care Equipment & Supplies 2.0% Beckman Coulter, Inc. DENTSPLY International, Inc. St. Jude Medical, Inc. Health Care Providers & Services 2.4% Patterson Companies, Inc. Quest Diagnostics, Inc. VCA Antech, Inc. Health Care Technology 0.6% Allscripts-Misys Healthcare Solutions, Inc. Life Sciences Tools & Services 0.8% Covance, Inc. Pharmaceuticals 2.2% Abbott Laboratories Pfizer, Inc. Watson Pharmaceuticals, Inc. Industrials 12.5% Aerospace & Defense 1.5% Alliant Techsystems, Inc. Precision Castparts Corp. Air Freight & Logistics 1.2% C.H. Robinson Worldwide, Inc. UTI Worldwide, Inc. Building Products 0.2% Lennox International, Inc. Commercial Services & Supplies 0.7% Waste Connections, Inc. Construction & Engineering 0.4% Aecom Technology Corp. Electrical Equipment 0.4% Roper Industries, Inc. Industrial Conglomerates 0.4% McDermott International, Inc. Machinery 4.3% AGCO Corp. Caterpillar, Inc. Navistar International Corp. Terex Corp. Wabtec Corp. Professional Services 1.3% FTI Consulting, Inc. Robert Half International, Inc. Road & Rail 1.7% CSX Corp. Union Pacific Corp. Trading Companies & Distributors 0.4% GATX Corp. Information Technology 14.7% Communications Equipment 0.5% QUALCOMM, Inc. Internet Software & Services 0.8% Monster Worldwide, Inc. IT Services 1.9% Fidelity National Information Services, Inc. SAIC, Inc. Semiconductors & Semiconductor Equipment 6.3% Applied Materials, Inc. Lam Research Corp. Linear Technology Corp. MEMC Electronic Materials, Inc. Microchip Technology, Inc. National Semiconductor Corp. Novellus Systems, Inc. Software 5.2% Adobe Systems, Inc. ANSYS, Inc. Autodesk, Inc. Cadence Design Systems, Inc. Electronic Arts, Inc. McAfee, Inc. Nuance Communications, Inc. Materials 7.1% Chemicals 0.8% Monsanto Co. Construction Materials 1.9% Martin Marietta Materials, Inc. Vulcan Materials Co. Containers & Packaging 0.6% Bemis Co., Inc. Metals & Mining 2.9% AK Steel Holding Corp. Compass Minerals International, Inc. Nucor Corp. Southern Copper Corp. Paper & Forest Products 0.9% Weyerhaeuser Co. Telecommunication Services 3.7% Diversified Telecommunication Services 0.9% Windstream Corp. Wireless Telecommunication Services 2.8% American Tower Corp. "A" Crown Castle International Corp. SBA Communications Corp. "A" Utilities 2.3% Gas Utilities 0.7% EQT Corp. Multi-Utilities 0.9% CMS Energy Corp. Sempra Energy Water Utilities 0.7% Aqua America, Inc. Total Common Stocks Sold Short (Proceeds $289,090,448) For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. (a) All or a portion of these securities are pledged as collateral for short sales. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks(c) $ $
